                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA
PHILLIS CONE                                                     CIVIL ACTION

v.                                                               NO. 18-1247

DG LOUISIANA, LLC                                                SECTION “F”

                             ORDER AND REASONS

     Before    the   Court   is   the    defendant’s     motion     for   summary

judgment.     For the reasons that follow, the motion is GRANTED.

                                  Background

     This    slip-and-fall    case      arises    out   of   a   Dollar   General

customer’s claim that she slipped on a piece of plastic and

sustained serious injuries while shopping for potato chips.

     On December 29, 2016, Phillis Cone, accompanied by her two

grandchildren, visited a Dollar General store located in Bush,

Louisiana.    As Ms. Cone approached the potato chip aisle, with her

grandchildren trailing behind, she allegedly slipped and caught

her right arm on a potato chip rack.             Although an incident report

was not completed, Dollar General’s surveillance video footage

captures the forty-one minutes preceding Ms. Cone’s slip-and-fall,

as well as the incident itself. 1           Referring to the plastic object




1The viewer can see countless customers and employees walk through
the area in which the plaintiff eventually falls without incident.
It does not appear from the video that anyone, either Dollar
General employee or shopper, looks to the area where the plastic
object was alleged to be present, and no other person appears to
                                        1
as a “milk tab,” Ms. Cone attributes the cause of her slip-and-

fall to a white, circular, plastic lid used to seal a jug of milk.

     As a result of the incident, Ms. Cone allegedly sustained a

tear to her right rotator cuff and a disc bulge at the L4-L6

levels. Cone sued DG Louisiana, LLC (“Dollar General”) on December

27, 2017 in the 22nd Judicial District Court for the Parish of St.

Tammany, asserting that Dollar General’s negligence caused her

injuries.   On February 7, 2018, Dollar General removed the lawsuit

to this Court, invoking the Court’s diversity jurisdiction. Dollar

General now seeks summary judgment in its favor, contending that

Ms. Cone cannot prove all of the essential elements of her claim

under Louisiana’s Merchant Liability Act, La. R.S. § 9:2800.6, or

establish that the piece of plastic caused her to fall.

                                 I.

     Federal Rule of Civil Procedure 56 instructs that summary

judgment is proper if the record discloses no genuine dispute as



slip when passing over the area. No plastic object is visible on
the ground at any time.
     As for the incident itself, forty-one minutes into the video,
the viewer can see the plaintiff slip as she makes a right turn
onto the potato chip aisle. As she slips, her right arm hits the
corner of a rack, which prevents her from falling. She then turns
to see what caused her to slip and appears to kick something with
her flip flop sandal, after which she continues to proceed down
the aisle. Less than a minute later, she returns to the scene of
the incident and points to the ground, at which time her grandson
appears to pick up and hand her something.     At that point, the
footage clearly shows a small, white object in the plaintiff’s
hand; that object is not visible at any earlier time during the
video.
                                 2
to any material fact such that the moving party is entitled to

judgment as a matter of law.      No genuine dispute of fact exists if

the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).                   A genuine

dispute of fact exists only “if the evidence is such that a

reasonable jury could return a verdict for the non-moving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     The mere argued existence of a factual dispute does not defeat

an otherwise properly supported motion.            See id.    In this regard,

the non-moving party must do more than simply deny the allegations

raised by the moving party.         See Donaghey v. Ocean Drilling &

Exploration Co., 974 F.2d 646, 649 (5th Cir. 1992).                   Rather, he

must come forward with competent evidence, such as affidavits or

depositions, to buttress his claims.            Id.   Hearsay evidence and

unsworn documents that cannot be presented in a form that would be

admissible   in   evidence   at   trial    do   not   qualify    as    competent

opposing evidence.     Martin v. John W. Stone Oil Distrib., Inc.,

819 F.2d 547, 549 (5th Cir. 1987); Fed. R. Civ. P. 56(c)(2).

“[T]he   nonmoving   party   cannot       defeat    summary     judgment     with

conclusory   allegations,    unsubstantiated        assertions,       or   only   a

scintilla of evidence.”       Hathaway v. Bazany, 507 F.3d 312, 319

(5th Cir. 2007) (internal quotation marks and citation omitted).

Ultimately, “[i]f the evidence is merely colorable . . . or is not

                                      3
significantly    probative,”      summary   judgment     is   appropriate.

Anderson, 477 U.S. at 249 (citations omitted); King v. Dogan, 31

F.3d 344, 346 (5th Cir. 1994) (“Unauthenticated documents are

improper as summary judgment evidence.”).

     Summary judgment is also proper if the party opposing the

motion fails to establish an essential element of his case. See

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). In deciding

whether a fact issue exists, courts must view the facts and draw

reasonable inferences in the light most favorable to the non-

moving party.   Scott v. Harris, 550 U.S. 372, 378 (2007).        Although

the Court must “resolve factual controversies in favor of the

nonmoving party,” it must do so “only where there is an actual

controversy, that is, when both parties have submitted evidence of

contradictory facts.”     Antoine v. First Student, Inc., 713 F.3d

824, 830 (5th Cir. 2013) (internal quotation marks and citation

omitted).

                                    II.

                                    A.

     The Louisiana Merchant Liability Act, La. R.S. § 9:2800.6,

establishes   the   plaintiff’s    burden   of   proof   in   slip-and-fall

claims against merchants like Dollar General:

            A. A merchant owes a duty to persons who use
            his premises to exercise reasonable care to
            keep his aisles, passageways, and floors in a
            reasonably safe condition. This duty includes
            a reasonable effort to keep the premises free

                                     4
          of any hazardous conditions which reasonably
          might give rise to damage.

          B. In a negligence claim brought against a
          merchant   by  a   person   lawfully  on   the
          merchant’s premises for damages as a result of
          an injury, death, or loss sustained because of
          a fall due to a condition existing in or on a
          merchant’s premises, the claimant shall have
          the burden of proving, in addition to all
          other elements of his cause of action, all of
          the following:

          (1)   The condition presented an unreasonable
                risk of harm to the claimant and that
                risk of harm was reasonably foreseeable.
          (2)   The merchant either created or had actual
                or constructive notice of the condition
                which caused the damage, prior to the
                occurrence.
          (3)   The   merchant    failed   to    exercise
                reasonable    care.     In    determining
                reasonable care, the absence of a written
                or verbal uniform cleanup or safety
                procedure is insufficient, alone, to
                prove exercise of reasonable care.

          C. Definitions:

          (1)   “Constructive notice” means the claimant
                has proven that the condition existed for
                such a period of time that it would have
                been discovered if the merchant had
                exercised reasonable care. The presence
                of an employee of the merchant in the
                vicinity in which the condition exists
                does not, alone, constitute constructive
                notice, unless it is shown that the
                employee knew, or in the exercise of
                reasonable care should have known, of the
                condition.
                                  . . .

La. R.S. § 9:2800.6 (emphasis added).   Louisiana law is clear that

a plaintiff must prove each of the three elements set forth in the


                                 5
Act; this “places a heavy burden of proof on plaintiffs in claims

against a merchant for damages arising out of a fall on the

premises.”       Jones v. Brookshire Grocery Co., 847 So.2d 43, 48 (La.

App. 2 Cir. 5/14/03).           Moreover, the burden of proof under the Act

never shifts to the defendant.             Melancon v. Popeye’s Famous Fried

Chicken, 59 So. 3d 513, 515 (La. App. 3 Cir. 2011) (citing White

v. Wal-Mart Stores, Inc., 699 So. 2d 1081 (La. 1997)).                    Thus, the

Act is a “decidedly pro-defendant statute.”                    Welch v. Winn-Dixie

Louisiana, Inc., 655 So.2d 309, 314 (La. 1995).

                                           B.

        Here,    the   parties        dispute     whether   Dollar     General     had

constructive notice of the injury-causing condition prior to Ms.

Cone’s fall. 2         In that vein, the Louisiana Supreme Court has

interpreted this very direct statute to require the plaintiff to

prove the existence of the condition or hazard for some period of

time before the incident.             See White v. Wal-Mart Stores, Inc., 699

So. 2d 1081 (La. 1997); see also Courville v. Target Corp. of

Minn., 232 F. App’x 389, 391-92 (5th Cir. 2007).                  If the plaintiff

fails to prove that the condition existed for some time before the

fall,     “[t]he    statute      does    not    allow    for    the    inference   of

constructive notice.”           See White, 699 So. 2d at 1084.           “Though the

time    period     need   not    be    specific    in   minutes   or    hours,”    the


2 Cone does not contend that Dollar General created or had actual
notice of the hazardous condition.
                                           6
Louisiana Supreme Court has instructed, the requirement that “the

claimant prove the condition existed for some time period prior to

the fall” imposes a clear and unequivocal temporal element.                Id.

at 1084-85.    This temporal component -- whether the time period is

lengthy enough that a merchant, exercising reasonable care, would

have or should have discovered the hazard alleged (here, a milk

tab) -- is a question of fact, which the plaintiff must prove.

Id. at 1084.

     To meet her burden, the plaintiff must make a “positive

showing of the existence of the condition” for some time period

“prior to the fall.”    Leger v. Wal-Mart La. LLC, 343 F. App’x 953,

954 (5th Cir. 2009); see Babin v. Winn-Dixie Louisiana, Inc., 764

So. 2d 37, 40 (La. 2000).      “‘Mere speculation or suggestion’ is

not sufficient to meet this burden, and courts will not infer

constructive notice for the purposes of summary judgment where the

plaintiff’s    allegations   are   ‘no   more   likely    than     any   other

potential scenario.’”    Bagley v. Albertson’s, Inc., 492 F.3d 328,

330 (5th Cir. 2007) (quoting Allen v. Wal-Mart Stores, Inc., 850

So.2d 895, 898-99 (La. App. 2d Cir. 2003)). 3




3 The Court emphasizes that this guidance                is   of   particular
significance in a summary judgment setting.

                                    7
                                C.

     In question is whether Ms. Cone can, on this record, point to

a genuine dispute of material fact as to whether the milk tab

persisted on the floor for a period of time sufficient to support

constructive   notice.   Invoking    the   statutory   definition   of

constructive notice, Dollar General insists that the plaintiff has

failed to show, on this record, that the condition existed for

such a period of time that it would have been discovered had Dollar

General exercised reasonable care.   See La. R.S. § 9:2800.6(C)(1).

In making this assertion, Dollar General relies on the plaintiff’s

deposition testimony that she does not know how long the piece of

plastic was on the ground on the day of the incident, or how the

piece of plastic came to be on the ground.

     Ms. Cone responds that the surveillance video, taken over the

forty-one-minute period before she slipped, clearly establishes

that a plastic object existed on the floor for at least forty

minutes without any Dollar General employee attempting to clear

the area.   She urges the Court to infer that, because the area of

the incident remained virtually unchanged during this time, the

milk tab must have been on the ground before the video began, or

for at least forty-one minutes before her fall.        But, in making

this argument, Ms. Cone attempts to shift the burden to Dollar

General that the condition was not created before the video began.

And the Louisiana Supreme Court, quite directly, has made clear

                                 8
that “the statute provides for no such shift.”            White, 699 So. 2d

at 1085.

     Two cases invoked by Dollar General concerning ambiguous

surveillance footage provide helpful guidance.            In Taylor v. Wal-

Mart Stores, Inc., the U.S. Court of Appeals for the Fifth Circuit

affirmed   this   Court’s   holding       that   video   footage   failed   to

demonstrate the existence of a spill on the floor for any period

of time before the plaintiff’s fall.             464 F. App’x 337 (5th Cir.

2012) (per curiam). The Fifth Circuit agreed with this Court that:

     The video merely shows the passage of time and lacks any
     visual evidence of a wet substance on the floor. The
     video does not show someone or something creating the
     wet substance; it does not show others slipping or
     avoiding the area; it shows no one making a failed
     attempt to clean or secure the area. To conclude what
     the plaintiff asks would require this court to draw a
     series of impermissible inferences unsupported by this
     summary judgment record.

Id. at 339 (quoting Taylor v. Wal-Mart Stores, Inc., No. 10-1503,

2011 U.S. Dist. LEXIS 87020, at *9-10 (E.D. La. Aug. 8, 2011)

(Feldman, J.)).

     Similarly, in Hubbard v. Winn-Dixie Montgomery, LLC, another

Section of this Court held that surveillance footage of the area

in which a grocery store shopper fell did not create an issue of

fact as to constructive notice. No. 13-0504, 2014 U.S. Dist. LEXIS

35105 (E.D. La. Mar. 17, 2014) (Fallon, J.), affirmed by 593 F.

App’x 418 (5th Cir. 2015) (per curiam).            Because the video “d[id]

not show any liquid on the floor, anyone or anything causing liquid

                                      9
to be put on the floor, anyone slipping or avoiding a liquid on

the floor, or anyone attempting to remove a liquid from the floor,”

the Hubbard court reasoned, the footage was “not probative—nor

even suggestive—of th[e] fact” that liquid was on the floor from

the beginning of the video.   Id. at *6-7.

     As in the Taylor and Hubbard videos, the surveillance footage

on this record shows nothing more than the passage of time and

lacks any visual evidence of a plastic object on the floor.     It

does not show someone or something placing the object on the

ground, and it does not show others slipping or attempting to avoid

the area.    To the contrary, the video depicts several other

customers walk down the same aisle without incident immediately

prior to the plaintiff’s loss of balance.

     The plaintiff also attempts to create a fact issue by pointing

to milk delivery records, which demonstrate that milk was delivered

to the store on the morning of the incident, and her affidavit, in

which she attests that she saw “several milk tabs in the aisle by

the dairy section” when she returned to the store nearly one month

later.   She contends that such “circumstantial evidence . . . is

sufficient to establish a positive showing that it is more likely

than not that the hazardous condition at issue existed for such a

period of time as to create constructive notice of Dollar General.”

But, “[t]o conclude what the plaintiff asks would require this

court to draw a series of impermissible inferences unsupported by

                                10
this summary judgment record.”    See Taylor, 464 F. App’x at 339

(quoting Taylor, 2011 U.S. Dist. LEXIS 87020, at *10).       “Such

speculation,” the state high court instructs, “falls short of the

factual support required to establish that plaintiff will be able

to satisfy her evidentiary burden of proof at trial.”   See Babin,

764 So. 2d at 40; see also Bagley v. Albertson’s, Inc., 492 F.3d

328, 330 (5th Cir. 2007) (quoting Allen v. Wal-Mart Stores, Inc.,

850 So. 2d 895, 898-99 (La. App. 2d Cir. 2003)) (“‘Mere speculation

or suggestion’ is not sufficient to meet this burden, and courts

will not infer constructive notice for the purposes of summary

judgment where the plaintiff’s allegations are ‘no more likely

than any other potential scenario.’”). 4

     The plaintiff also seeks the shield of a fact issue by

emphasizing that Dollar General employees were in the vicinity of

the incident countless times before the fall and took no measure


4 Although “[t]he Court may consider circumstantial evidence when
determining whether the temporal element of the statute is
satisfied,” here the circumstantial evidence the plaintiff
presents does not “rationally point[] to the possibility that the
hazard existed for some time before the plaintiff encountered it.”
Zachary v. Macy’s Retail Holdings, Inc., No. 09-868, 2010 U.S.
Dist. LEXIS 54085, at *7-8 (M.D. La. Jun. 2, 2010) (Feldman, J.).
Compare Demouy v. Sam’s Wholesale, Inc., No. 10-2295, 2011 WL
2981117, at *2 (La. App. 1 Cir. Jun. 10, 2011) (finding that where
a surveillance video was inconclusive as to whether a spill
occurred in its time frame, grant of store’s summary judgment
motion was not improper) with Nelson v. Southeast Food, Inc.,
39,157 (La. App. 2 Cir. 1/28/05); 892 So. 2d 790, 797-98 (La. App.
Cir. 2005) (finding that where a surveillance video conclusively
showed liquid was on the floor for more than twenty-four minutes,
it supported constructive notice).
                                 11
to ensure that the premises were free of any hazardous condition.

But, as the statute itself mandates and instructs concerning the

definition of constructive notice: “The presence of an employee of

the merchant in the vicinity in which the condition exists does

not, alone, constitute constructive notice, unless it is shown

that the employee knew, or in the exercise of reasonable care

should have known, of the condition.”                La. R.S. § 9:2800.6(C)(1).

Relatedly,    the   plaintiff      attempts     to    create   a   fact   issue   by

pointing to the absence of mandated periodic inspections; she

contends that Dollar General’s manual does not require employees

to inspect the floor for hazardous conditions with any regularity

other than once daily.          But, this too fails to support an inference

that the milk tab was on the floor for any period of time.

      Ultimately,    the    plaintiff     has    presented     nothing    on    this

record that the condition existed for some period of time prior to

her   fall.     Bound      by    the   patently       protective    character     of

Louisiana’s Merchant Liability Act, the Court finds that the

plaintiff fails to establish an essential element of her claim as

required by Louisiana law and that Dollar General is entitled to

judgment as a matter of law. 5




5 Having determined that Ms. Cone’s assertions fail to create a
“positive showing of the existence of the [milk tab]” for some
time period “prior to the fall,” Leger, 343 F. App’x 953, 954 (5th
Cir. 2009), the Court need not reach the alternative ground upon
which Dollar General seeks summary relief – namely, that Cone
                                        12
      Accordingly, for the foregoing reasons, IT IS ORDERED: that

the   defendant’s   motion   for   summary   judgment   is   GRANTED;   the

plaintiff’s case is hereby dismissed.



                             New Orleans, Louisiana, March 11, 2019



                                   ______________________________
                                        MARTIN L. C. FELDMAN
                                    UNITED STATES DISTRICT JUDGE




cannot sustain her burden of establishing that the milk tab caused
her to slip.
                                    13
